ABERNATHY, Senior Judge
(concurring in the result):
The law allows appellate courts to indulge in the presumption that military judges know the law and apply it correctly. I cannot understand why some of our trial judges set out, almost purposefully, to risk overcoming this most beneficial presumption by explaining their rulings when they are not required to do so. See my concurring opinion in United States v. Whitmire, 13 M.J. 587, 588 (N.M.C.M.R.1982).
I concur in Judge BARR’s disposition of the case.